Citation Nr: 0736968	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-07 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 7, 2000 
for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Seattle, Washington 
regional office (RO) of the Department of Veterans Affairs 
(VA).

In May 2007, the veteran appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the Seattle, Washington RO.  A transcript of that hearing is 
of record.  

The veteran submitted evidence to the Board, which had not 
been presented to the RO.  A written waiver of the RO's 
consideration of the evidence is of record.

The veteran raised the issue of an earlier effective date for 
the service-connected hearing loss issue in a May 2001 
communication and before a decision review officer of the RO 
in November 2003.  Service connection for hearing loss 
effective March 1985 was established in an August 1985 rating 
decision, and the veteran filed no notice of disagreement 
with that decision.  That decision also denied service 
connection for tinnitus.  Service connection for tinnitus was 
granted effective February 1988 for tinnitus in a June 1989 
rating decision.  The veteran did not file a notice of 
disagreement with that decision.  In the January 2002 
statement of the case the RO explained to the veteran that as 
he had not filed a timely notice of disagreement with either 
the 1985 or the 1989 decision, if he believed the effective 
dates were wrong, he would have to file a claim based on 
clear and unmistakable error (CUE) in the decisions.  A claim 
based on CUE in the 1985 decision was thereafter filed, and 
the RO denied that claim in a July 2004 rating action.  That 
decision was not appealed, and there has been no request for 
reopening the claim based on new and material evidence.  
Therefore, the only issue before the Board is that listed on 
the title page.  




FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
PTSD on March 7, 2000.

2.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for PTSD prior to March 7, 2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date for a grant 
of service connection for PTSD prior to March 7, 2000 have 
not been met.  38 U.S.C.A. §§ 5101(a); 5103(a), 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Consistent with Dingess, a statement of the case (SOC) issued 
after his notice of disagreement with the initial effective 
date assigned provided him the laws and regulations 
concerning effective dates and explained in detail the 
reasons for the denial of an earlier effective date.  
Specific Dingess notice was later provided him in a March 
2006 letter after which he submitted additional evidence and 
was afforded a personal hearing before the undersigned.  The 
Board concludes that the veteran has had a meaningful 
opportunity to participate effectively in the development of 
the claim, and there is no prejudice in proceeding with the 
decision.  

The Board further finds that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained.  There is no indication there exists 
any additional evidence that has a bearing on this case that 
has not been obtained, and the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  In the course of a Travel Board Hearing, the 
veteran submitted evidence for which he waived RO 
adjudication.  Accordingly, the Board finds that VA has 
satisfied its duty to assist under the VCAA.

II.  Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2007).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).

A separate claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (2002 & Supp. 2006); 38 C.F.R. § 3.151 (2007).  A 
claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

In the case before the Board, the veteran filed claims for 
benefits in 1976, 1980, 1985, 1988 and 1993.  None of these 
claims referred to a psychiatric disorder.  He first filed a 
claim for service connection for PTSD in March 2000, many 
years after his separation from service.  In June 2000, the 
RO granted service connection effective March 7, 2000.

The veteran alleges that he has had severe psychological 
difficulties since service, that his discharge from service 
for apathy is evidence that he had PTSD in service and that 
his discharge for apathy should be construed as an informal 
claim.  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).  The veteran's service records are 
neither "intent to apply for benefits" nor communication 
from him or anyone acting on his behalf.  Therefore, the 
service records are not an informal claim.  Furthermore, the 
record does not contain any communication prior to the March 
2000 claim which might be interpreted as an informal claim 
for PTSD.  The earlier claims for disability do not reference 
to any psychological, psychiatric, or even a more general 
"nervous" condition.

VA may not grant benefits earlier than the date of claim for 
service connection unless that claim was received within one 
year of service discharge.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2006).  The first indication of a claim for service 
connection for PTSD was received on March 7, 2000, and thus, 
the award of benefits for PTSD may not be effective earlier 
than March 7, 2000.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 7, 2000, for the award of service 
connection for PTSD.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than March 7, 2000, 
for the award of service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


